Citation Nr: 0415091	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO in 
Hartford, Connecticut, which in pertinent part, denied 
service connection for Hepatitis C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

While this file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
the veteran's clinical lab test results from the VA medical 
center (VAMC) in West Haven, Connecticut.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) it was held, in essence, that evidence 
obtained by the Board could not be considered by the Board 
without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

During a March 1999 VA examination, the examiner noted that 
some of the veteran's medical records are located at other 
institutions including Yale medical center.  The RO should 
contact Yale medical center and obtain all the veteran's 
treatment records dated 1986 to the present.

Pursuant to VA Training Letter 01-02 (April 17, 2001), the 
first step when determining service connection for Hepatitis 
C is to develop for risk factors.  In light of this Training 
Letter, the RO, in May 1991, sent a letter to the veteran 
asking him to identify all claimed risk factors, which may 
have contributed to Hepatitis C.  No written response was 
received from the veteran.  In cases where there is no 
response, the training letter requires the RO to prepare a 
list of the known risk factors in the claims file, in this 
case, to include a September 1975 diagnosis of acute 
gonnoccocal urethritis, as well as any indication of blood 
transfusions possibly performed during the veteran's 
hospitalization from September 1975 to November 1975.  The RO 
should also note that the veteran's father died of Hepatitis 
B and after the veteran was exposed to his father in February 
1986 he tested positive for Hepatitis B.  The list should be 
forwarded to an examiner for consideration in conjunction 
with an evaluation of the veteran.  In August 2001, the 
veteran was afforded a VA medical examination.  It appears 
that the claims folder was not available to the examiner, nor 
was a list of the veteran's known risks factors for hepatitis 
C forwarded to the examiner.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  When all risk factors 
have been identified, the RO should send the claims file to a 
VA examiner, along with a list of known risk factors for 
hepatitis C for the veteran, and ask the examiner to 
determine the relationship of the current Hepatitis C 
infection to the known risk factors.  Though the veteran has 
undergone numerous VA examinations, the examiners have failed 
to review the veteran's claims file in conjunction with their 
examinations or to note that the claims file has been 
reviewed.  Therefore, a medical opinion is necessary, 
pursuant to 38 C.F.R. § 3.159(c) (2003), based on a thorough 
review of the record, to include the veteran's service 
medical records, as to whether it is at least as likely as 
not that the veteran's Hepatitis C was due to or originated 
in active military service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
Hepatitis C since 1986.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including any records from Yale 
medical center dated 1986 to the 
present.  All attempts to procure 
records should be noted in the file.  If 
the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records.

3.  The RO should contact Sheppard Air 
Force Hospital and inquire whether they 
possess any records pertaining to the 
hospitalization of the veteran from 
September 9, 1975, to November 25, 1975, 
to include operative reports, doctor's 
reports, progress notes, and any records 
indicating blood transfusions to the 
veteran during that time.  If the RO 
cannot obtain those records, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

4.  Thereafter, the RO should make note 
of the risk factors in the claims file, 
including, a September 1975 diagnosis of 
acute gonnoccocal urethritis, as well as 
any indication of blood transfusions 
possibly performed during the veteran's 
hospitalization from September 1975 to 
November 1975.  The RO should also note 
that the veteran's father died of 
Hepatitis B and after the veteran was 
exposed to his father in February 1986 
he tested positive for Hepatitis B.  

4.  After all risk factors have been 
identified, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a physician 
primarily involved in the treatment of 
hepatitis C, to evaluate the etiology of 
the claimed hepatitis C.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's hepatitis C is 
attributable to the veteran's period of 
military service.  It should 
specifically be noted whether the 
evidence supports a conclusion that 
hepatitis C was manifest within a year 
of the veteran's separation from 
service.  The examiner should address 
any contradictory evidence regarding the 
onset of the claimed disorder, including 
evidence of possible risk factors such 
as multiple sexual partners, blood 
transfusions, etc.  If the etiology of 
hepatitis C is attributed to multiple 
factors/events, including event(s) 
coincident with military service, the 
examiner should so indicate.  The 
examiner's rationale for all opinions 
and conclusions must be presented in a 
written report.
 
5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).                


________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


